Citation Nr: 1143702	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-27 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for seborrheic dermatitis (now claimed as a skin condition of the face and scalp).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from November 1991 to November 2000.  This case comes before the Board of Veterans' Appeals  (Board) on appeal of a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied reopening of the Veteran's claim of entitlement to service connection for seborrheic dermatitis (now claimed as a skin condition of the face and scalp). 

The Veteran presented testimony at a Travel Board hearing chaired by the undersigned in October 2010.  A transcript of the hearing is associated with the Veteran's claims folder.

The Board reopened the Veteran's service connection claim and remanded for further development in a February 2011 decision.  The case returns now for appellate consideration. 


FINDING OF FACT

The Veteran has a current disability of seborrheic dermatitis of the face and scalp which began during service and has been continuous to the present.


CONCLUSION OF LAW

The Veteran's seborrheic dermatitis of the face and scalp was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has had dry, flaky skin of the face and scalp since service.  For the reasons that follow, the Board concludes that service connection is warranted.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran's VA treatment records reveal that he has seborrheic dermatitis of the face and scalp.  The Veteran was seen for treatment for skin complaints of the face and scalp in October 2002, March 2003, January and November 2004, April and August 2008.  The condition was identified as seborrheic dermatitis in November 2004.  The current disability is established.  See Hickson.  

The Veteran contends that the condition began during service.  The Veteran's service treatment records contain no mention of any skin disorder of the face or scalp.  The Veteran did seek treatment for a skin infection on his feet and is presently service connected for onychomycosis of the 2nd and 3rd toes of both feet.  The Veteran did not report the condition during his separation examination.  

With respect to the Veteran's contentions that he has experienced a skin disorder of the face and scalp since service, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  Skin disorders are among those conditions capable of lay observation.  See Jandreau.  

The Veteran has presented a credible, consistent account of his disorder as well.  The Veteran has reported consistent onset during service in his VA treatment records, including in October 2002, November 2004, and April and August 2008.  The Veteran also testified that the condition began during service in his October 2010 hearing before the undersigned.  

The Veteran was seen for a March 2001 VA examination.  He did not report skin problems of the face or scalp at that time.  The examination was not for skin problems of the face or scalp, however. 

The Veteran was seen for a November 2004 VA examination for skin disorders.  The Veteran reported that the face and scalp problem had been present since service.  His contention at the time was that the face and scalp skin problems were secondary to his service-connected onychomycosis of the feet.  The examiner indicated that the two were unrelated.  The Veteran's account of continuity to service was not considered.

The Veteran was seen for a June 2006 VA examination in connection with a previous claim.  At that time, the Veteran reported dry, itchy regions of skin on his face and scalp.  The Veteran was diagnosed with seborrheic dermatitis and pseudofolliculitis barbae, in addition to other skin disorders elsewhere on his body.  The Veteran's lay history regarding the face and scalp was not reviewed, and no nexus opinion was offered.

The Veteran's treating physician wrote an August 2008 note in support of the Veteran's claim.  The physician indicated that the Veteran had had hidradenitis suppurativa and seborrheic dermatitis since 1999 and left military service in 2000.  The Veteran was noted to be doing well at present with a few pustular lesions about the upper thorax and buttocks area.  Eczematous changes had improved.  

An April 2009 VA examination was also conducted for skin disorders but only concerned the service-connected onychomycosis.

The Board reopened and remanded this case in February 2011 for a VA examination concerning the face and scalp condition.  The Veteran was seen for the VA examination in February 2011.  The Veteran reported a history consistent with the above.  The Veteran was diagnosed with a variety of skin disorders.  The service-connected onychomycosis was noted.  The Veteran was also found to have tinea corporis, seborrheic dermatitis, hidradenitis suppurativa, and acne vulgaris with pustule formation.  The examiner noted that the tinea corporis, dermatitis, hidradenitis and acne were not related to service.  The only rationale was that the disorders were not in the Veteran's service treatment records.  The Board concludes that the opinion portion of the VA examination is inadequate for rating purposes.  The relationship to service was found less likely than not solely on the basis that the disorder did not appear in the Veteran's service treatment records.  This is inadequate as a matter of law.  See Buchanan.  

The Veteran's file was sent for an addendum opinion in September 2011.  The opinion was that because the Veteran's skin complaints were close to the time of discharge, the current skin condition was not as likely as not related to service.  The examiner indicated that the service treatment records did not include any mention of the face or scalp skin complaints.  The examiner noted that the Veteran's weight increased after service, becoming morbidly obese by 2008 and developing diabetes mellitus, type 2, in 2006.  The examiner stated that there was an association between diabetes and seborrheic dermatitis.  The examiner noted that there was also a possible genetic predisposition with other family members affected with seborrheic dermatitis since childhood.  The Veteran examiner stated that if the Veteran had been treated in childhood prior to service this would prove the Veteran had this skin condition in service but not aggravated by service.  

The Board finds the reasons offered in this opinion specious.  The examiner committed the same error in relying exclusively on the service treatment records for proof of in-service onset as did the February 2011 opinion.  See Buchanan.  As to the link between diabetes and seborrheic dermatitis, the Veteran had been diagnosed with the dermatitis at least two years prior to the diabetes diagnosis.  He had been complaining of the dermatitis symptoms for four years prior to the diabetes diagnosis, with a reported onset six years prior to the diabetes diagnosis.  The examiner reversed cause and effect.  The possibility of a genetic predisposition is not outcome determinative either.  Many conditions may be service-connected despite family histories positive for the same condition.  Finally, the examiner engaged in pure speculation that the Veteran's dermatitis may have preexisted service.  If this is, however, the most that can be said against the claim, the Board finds that further clarification would be pointless.  As each of the reasons against the medical nexus are inadequate to prevent service connection, then further remand for clarification cannot result in a reasoned basis for denying the Veteran's claim.  

In light of the foregoing, the Board finds that the Veteran is competent to report the onset and continuous symptoms since service of dry, itchy skin of the face and scalp, that he has credibly reported these symptoms, that this disorder has been diagnosed as seborrheic dermatitis, and that medical opinions against a relationship are inadequate for a variety of reasons.  As such, the Board finds that the preponderance of the evidence supports the claim.  Consequently, the benefit-of-the-doubt rule applies, and the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Veterans Claims Assistance Act (VCAA)

The claim has been granted, as discussed above.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).


ORDER

Entitlement to service connection for seborrheic dermatitis (now claimed as a skin condition of the face and scalp) is granted.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


